     Case 2:20-cv-00832-JAM-CKD Document 52 Filed 07/23/20 Page 1 of 5

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MARK R. BECKINGTON, State Bar No. 126009
     Supervising Deputy Attorney General
 3   TODD GRABARSKY, State Bar No. 286999
     Deputy Attorney General
 4    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 5    Telephone: (213) 269-6044
      Fax: (916) 731-2124
 6    E-mail: Todd.Grabarsky@doj.ca.gov
     Attorneys for Governor Gavin Newsom, Attorney
 7   General Xavier Becerra, and Public Health Officer
     Dr. Sonia Angell
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13
     CROSS CULTURE CHRISTIAN CENTER                     2:20-cv-00832-JAM-CKD
14   et al.,
                                                     STIPULATION AND ORDER
15                                       Plaintiffs, GRANTING AN ENLARGEMENT OF
                                                     PAGE LIMITS FOR BRIEFING
16                 v.                                RELATED TO DEFENDANTS’
                                                     ANTICIPATED MOTIONS TO DISMISS
17                                                   THE AMENDED COMPLAINT
     GAVIN NEWSOM et al.,
18                                                      (AS MODIFIED BY THE COURT)
                                      Defendants.
19                                                      Judge:        Hon. John A. Mendez
                                                        Action Filed: April 22, 2020
20

21

22

23

24

25

26

27

28
                                                    1
                                                                    Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 52 Filed 07/23/20 Page 2 of 5

 1                                             STIPULATION
 2         Defendants Governor Gavin Newsom; Attorney General Xavier Becerra; California Public
 3   Health Officer Sonia Angell; Maggie Park, in her official capacity as Public Health Officer, San
 4   Joaquin County; Marcia Cunningham, in her official capacity as Director of Emergency Services,
 5   San Joaquin County; City of Lodi; and Police Chief Sierra Brucia (collectively “Defendants”);
 6   and Plaintiffs Cross Culture Christian Center, Pastor Jonathan Duncan, Cornerstone Church, and
 7   Pastor Jim Franklin (collectively “Plaintiffs”), by and through their undersigned counsel, hereby
 8   stipulate and request that the Court order an enlargement of the page limits for the briefing related
 9   to Defendants’ anticipated motions to dismiss Plaintiffs’ First Amended Complaint, on the
10   following grounds:
11         1.       Plaintiffs filed the operative First Amended Complaint with the Court on June 16,
12   2020 (ECF No. 45);
13         2.    Upon prior stipulation of the parties and order of the Court, Defendants’ current
14   deadline to respond to the First Amended Complaint is July 27, 2020 (ECF No. 50);
15         3.    Defendants intend to file motions to dismiss the First Amended Complaint by the July
16   27 deadline;
17         4.    The Court’s Standing Order sets pages limits of fifteen (15) pages for memoranda of
18   law in support of and in opposition to motions to dismiss, and five (5) pages for reply memoranda
19   (ECF No. 3-2, at 1);
20         5.    The number, complexity, and importance of the issues raised in Plaintiffs’ First
21   Amended Complaint have made it necessary for the parties to exceed the page limit for their
22   briefing related to Defendants’ anticipated motions to dismiss;
23         6.    The parties thus stipulate to and request that the Court enter an order enlarging the
24   page limits to twenty-five (25) pages for memoranda of law in support of and in opposition to
25   Defendants’ anticipated motions to dismiss the First Amended Complaint, and ten (10) pages for
26   reply memoranda related thereto.
27   //
28   //
                                                       2
                                                                       Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 52 Filed 07/23/20 Page 3 of 5

 1   NOW THEREFORE, THE PARTIES TO THIS ACTION STIPULATE THROUGH
 2   THEIR RESPECTIVE COUNSEL TO THE FOLLOWING:
 3         1.    That counsel of record have the authority to enter into this Stipulation on behalf of
 4   their respective clients;
 5         2.    That the parties request that the Court enter an order enlarging the page limits to
 6   twenty-five (20) pages for memoranda of law in support of and in opposition to Defendants’
 7   anticipated motions to dismiss the First Amended Complaint, and ten (10) pages for reply
 8   memoranda related thereto.
 9
     IT IS SO STIPULATED.
10
     Dated: July 22, 2020                                   XAVIER BECERRA
11                                                          Attorney General of California
                                                            MARK R. BECKINGTON
12                                                          Supervising Deputy Attorney General

13

14                                                          /s/ Todd Grabarsky 1
                                                            TODD GRABARSKY
15                                                          Deputy Attorney General
                                                            Attorneys for Governor Gavin Newsom,
16                                                          Attorney General Xavier Becerra, and
                                                            Public Health Officer Dr. Sonia Angell
17

18   Dated: July 22, 2020                                  MEYERS, NAVE, RIBACK, SILVER &
                                                           WILSON
19

20
                                                           /s/ Deborah Fox
21                                                         DEBORAH J. FOX
                                                           Attorneys for Defendants Dr. Maggie Park,
22                                                         Marcia Cunningham, City of Lodi, and Police
23                                                         Chief Brucia

24

25

26

27
             1
             I hereby attest that all other signatories listed, and on whose behalf the filing is
28   submitted, concur in the filing’s content and have authorized the filing.
                                                        3
                                                                        Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 52 Filed 07/23/20 Page 4 of 5

 1   Dated: July 22, 2020                     TYLER & BURSCH, LLP
 2

 3                                            /s/ Nada H. Higuera
                                              Nada H. Higuera
 4                                            Attorneys For Plaintiffs Cross Culture
                                              Christian Center; Pastor Jonathan
 5                                            Duncan; Cornerstone Church; and Pastor
                                              Jim Franklin
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          4
                                                        Stipulation (2:20-cv-00832-JAM-CKD)
     Case 2:20-cv-00832-JAM-CKD Document 52 Filed 07/23/20 Page 5 of 5

 1                            ORDER (AS MODIFIED BY THE COURT)
 2        The Court, having reviewed the Parties’ stipulation regarding enlarging the page limits on
 3   the briefing related to Defendants’ anticipated motions to dismiss the First Amended Complaint,
 4   and good cause appearing therefore,
 5        IT IS HEREBY ORDERED that the page limits are enlarged to twenty (20) pages for
 6   memoranda of law in support of and in opposition to Defendants’ anticipated motions to dismiss
 7   the First Amended Complaint, and ten (10) pages for reply memoranda related thereto.
 8        .
 9   IT IS SO ORDERED.
10            Dated: July 22, 2020                      /s/ John A. Mendez____________
                                                        The Honorable John A. Mendez
11                                                      United States District Court Judge
12        .
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
                                                                    Stipulation (2:20-cv-00832-JAM-CKD)
